Order entered September 25, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00076-CR

                            JAMES LOYD BANKSTON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court At Law No. 1
                                   Kaufman County, Texas
                              Trial Court Cause No. 31508CC

                                             ORDER
       On August 13, 2014, this Court ordered appellant to file his brief by September 8, 2014.
To date, the Court has not received appellant’s brief, nor has counsel communicated with the
Court regarding her failure to comply with this Court’s order.
       Accordingly, we ORDER appellant to file his brief within TWENTY-ONE DAYS of
the date of this order. If the brief is not filed within the time specified, the Court will utilize the
remedies available to it, including ordering that Lara Bracamonte be removed as appointed
counsel and ordering the trial court to appoint new counsel to represent appellant in this appeal.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Dennis Jones, Presiding Judge, County Court at Law No. 1; Lara Bracamonte; and the
Kaufman County District Attorney’s Office.



                                                        /s/    LANA MYERS
                                                               JUSTICE